United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2505
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

          Damarius Asim Simmons, also known as D-Mac, also known as D

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Waterloo
                                  ____________

                          Submitted: November 14, 2019
                            Filed: November 26, 2019
                                  [Unpublished]
                                  ____________

Before SHEPHERD, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

      Damarius Simmons appeals the judgment of the district court1 revoking his
supervised release and sentencing him to six months in prison and three years of

      1
      The Honorable Charles J. Williams, United States District Judge for the
Northern District of Iowa.
supervised release, with a special condition--among others--that he reside in a
residential reentry center for up to 120 days following his release from custody.

       Following careful review of the record, and particularly the transcript of the
revocation hearing, we conclude that the district court imposed a substantively
reasonable sentence. See United States v. McGhee, 869 F.3d 703, 705-06 (8th Cir.
2017) (per curiam) (holding that substantive reasonableness of revocation sentence
is reviewed under same abuse-of-discretion standard applied to initial sentences).
There is no indication that the district court overlooked a relevant factor, gave
significant weight to an improper or irrelevant factor, or committed a clear error of
judgment in weighing relevant factors. See United States v. Feemster, 572 F.3d 455,
461 (8th Cir. 2009) (en banc). Nor is there any indication that the additional
imposition of the special condition involving up to 120 days at a residential reentry
center amounted to plain error. See United States v. Carlson, 406 F3d. 529, 531 (8th
Cir. 2005) (holding that review of sentencing judge’s imposition of special condition
of supervised release is generally for abuse of discretion, but is for plain error when
defendant fails to object).

      We affirm the judgment of the district court and grant counsel’s motion to
withdraw.
                     ______________________________




                                         -2-